___________

                             No. 96-2800
                             ___________

George F. Cummings,                *
                                   *
          Appellant,               *
                                   *   Appeal from the United States
     v.                            *   District Court for the
                                   *   District of Minnesota.
J. W. Tippy,                       *       [UNPUBLISHED]
                                   *
          Appellee.                *

                             ___________

                    Submitted:   December 10, 1996

                       Filed: December 13, 1996
                            ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.

     George Cummings appeals the district court's1 dismissal of his
28 U.S.C. § 2241 habeas petition. Having carefully reviewed the
record and the parties' briefs, we conclude that the judgment was
correct. Accordingly, we affirm. See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



    1
     The Honorable David S. Doty, United States District Judge for
the District of Minnesota, adopting the report and recommendations
of the Honorable Jonathan G. Lebedoff, United States Magistrate
Judge for the District of Minnesota.